As I see it, the controlling question presented in this case is, whether or not Mrs. Pritchett appeared before a Notary Public and acknowledged the deed in question. If she did not at any time appear before the officer who purported to have taken her acknowledgement, the officer purporting to have taken the acknowledgment was without jurisdiction in the premises and the purported deed conveyed no title.
The undisputed testimony is that Mrs. Pritchett was confined in her bed at her home at the time of the alleged execution of the deed. That she had been so confined continuously for several weeks before the alleged execution of the deed and was so continuously confined there from that time to the date of her death.
The undisputed evidence shows that the Notary Public who purported to have taken the acknowledgment was never at any time in Mrs. Pritchett's home, and the evidence is conclusive, that she never either at the time of the purported execution of the deed or at any time thereafter, saw Mrs. Pritchett.
It may be that a hardship was worked but if the deed was ineffectual to pass title it passed none and the title passed to the heirs of Mrs. Pritchett upon her death.
It is my opinion that the record shows beyond all doubt that the deed was not acknowledged by Mrs. Pritchett and that she and the Notary who purported to have taken her acknowledgment were never in the presence of each other at any time in connection with the execution of the deed and, therefore, the deed passed no title, and that the decree should be reversed.
  ELLIS, C.J., concurs. *Page 655